

116 HR 7224 IH: End Chinese Communist Citizenship Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7224IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Reschenthaler introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 212(a)(3)(D) of the Immigration and Nationality Act with respect to inadmissibility based on membership in the Chinese Communist Party, and for other purposes.1.Short titleThis Act may be cited as the End Chinese Communist Citizenship Act. 2.Inadmissibility based on membership in a totalitarian partySection 212(a)(3)(D) of the Immigration and Nationality Act (8 U.S.C. 1182 (a)(3)(D)) is amended—(1)in clause (i), by inserting (I) Chinese Communist Party or its successor, or (II) after with the; and (2)by striking clauses (iii) and (iv).